Citation Nr: 1609835	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right glenoid labral tear, partial supraspmatus tear, traumatic arthritis, and history of superior labrum anteriorpostenor(SLAP) repair, currently rated as 10 percent disabling, prior to September 27, 2010, from January 1, 2011 to July 10, 2015, and from November 1, 2015.

2.  Entitlement to an extension of a temporary total rating beyond January 1, 2011, based on a need for convalescence following right shoulder surgery, pursuant to 38 C.F.R. § 4.30.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to December 2002. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
In a July 2012 rating decision, the Veteran's temporary total rating was changed from September 1, 2010, to September 27, 2010, and extended to January 1, 2011.  In a December 2015 rating decision, the Veteran was granted an additional temporary total rating from July 10, 2015 to November 1, 2015.  He has not expressed disagreement with this rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during a July 2015 statement, the Veteran's attorney indicated that the Veteran's right shoulder disability interferes with his ability to secure employment.  As such, the Board finds that the record raises a claim for TDIU.

The issues of entitlement to service connection for degenerative disc disease, scoliosis, and a left shoulder tear, as secondary to his service-connected right shoulder, have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a rating higher than 10 percent for his right shoulder disability and entitlement to an extension of a temporary total rating beyond January 1, 2011, based on a need for convalescence following right shoulder surgery, pursuant to 38 C.F.R. § 4.30.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, the Board notes that the Veteran was issued a statement of the case in October 2012 for the issue of entitlement to an increased rating for his right shoulder.  However, the statement of the case did not discuss and did not provide the Veteran with the pertinent regulations concerning his disagreement with the assignment of a temporary total rating, pursuant to 38 C.F.R. § 4.30.  The Veteran specifically disagreed with the assignment of the temporary total rating in an August 2011 statement and in the December 2012 VA Form 9.  On remand, the Veteran should be issued a supplemental statement of the case that provides the Veteran with the pertinent regulations and discusses the issue of his appeal for entitlement to an extension of a temporary total rating beyond January 1, 2011, based on a need for convalescence following right shoulder surgery, pursuant to 38 C.F.R. § 4.30.

Next, the Board notes that the Veteran's most recent VA examination for his right shoulder was in February 2011, more than five years ago.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Finally, pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

The Veteran has indicated his right shoulder interferes with his ability to secure employment.  See July 2015 statement.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.





Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.
 
2.  Issue a supplemental statement of the case to the Veteran and his representative pertaining to the issue of entitlement to an extension of a temporary total rating beyond January 1, 2011, based on a need for convalescence following right shoulder surgery, pursuant to 38 C.F.R. § 4.30, to include the pertinent regulations.

3.  Obtain and associate with the claims file all updated treatment records.
 
4.  Afford the Veteran a VA examination to determine the current severity of his right shoulder disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Schedule of Ratings for the Shoulder and Arm.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5.  If the Veteran decides to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  

The examiner must take a history of the Veteran's educational and employment background. 

The examiner should comment as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any comments, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided. 
 
6.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







